UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4969


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROGELIO BERRA DE LA PAZ,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:10-cr-00049-WO-1)


Submitted:   May 26, 2011                     Decided:   June 3, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant.    Terry Michael Meinecke, Assistant
United   States  Attorney, Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rogelio Berra De La Paz appeals the 135-month sentence

imposed following a guilty plea to conspiracy to distribute five

kilograms or more of cocaine hydrochloride, in violation of 21

U.S.C. § 846 (2006), and possession of a firearm by an illegal

alien, in violation of 18 U.S.C. § 922(g)(5) (2006).                            On appeal,

De La Paz’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which she concludes that

there are no meritorious issues for appeal but questions the

reasonableness of the sentence.                 De La Paz was informed of his

right to file a supplemental pro se brief, but he has failed to

file one.     We affirm.

             This      court    reviews     a   sentence       for       procedural      and

substantive         reasonableness          under      an       abuse-of-discretion

standard.        Gall     v.    United    States,     552     U.S.      38,     51   (2007).

District     courts       are     required      to     properly          calculate        the

Guidelines       range,    consider       the   18    U.S.C.        §    3553(a)       (2006)

factors, analyze any arguments presented by the parties, and

sufficiently       explain      the   selected       sentence.           Id.;     see    also

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n

individualized         explanation       must   accompany       every          sentence.”);

United    States    v.    Carter,     564   F.3d     325,     330       (4th    Cir.    2009)

(same).     The district court’s explanation need not be extensive,

so   long   as    we    are    satisfied     “‘that     the    district          court   has

                                            2
considered the parties’ arguments and has a reasoned basis for

exercising    its   own   legal   decisionmaking            authority.’”         United

States v. Engle, 592 F.3d 495, 500 (4th Cir.) (quoting Rita v.

United States, 551 U.S. 338, 356 (2007) (alterations omitted)),

cert. denied, 131 S. Ct. 165 (2010).                      Finally, we review the

substantive      reasonableness     of    the       sentence,   “examin[ing]       the

totality   of    the   circumstances      to        see   whether   the    sentencing

court abused its discretion in concluding that the sentence it

chose satisfied the standards set forth in § 3553(a).”                           United

States v. Mendoza-Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).

           Counsel has failed to identify any reversible error in

the imposition of De La Paz’s within-Guidelines sentence.                           The

record indicates that the district court followed the necessary

procedural steps in sentencing De La Paz.                     Moreover, we do not

believe that De La Paz’s sentence is substantively unreasonable

under the circumstances of this case.                     Thus, we conclude that

the district court did not abuse its discretion in sentencing De

La Paz.

           In accordance with Anders, we have reviewed the entire

record and found no other issues of arguable merit.                        Therefore,

we affirm the district court’s judgment.                      This court requires

that counsel inform her client, in writing, of the right to

petition   the    Supreme   Court    of       the    United   States      for   further

review.    If the client requests that a petition be filed, but

                                          3
counsel believes that such a petition would be frivolous, then

counsel   may    move      in   this   court   for   leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was   served    on   the    client.      We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                         AFFIRMED




                                          4